     Case 1:15-md-02657-FDS Document 2090 Filed 02/23/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



                                                   MDL NO. 1:15-md-2657-FDS
                                                   This document relates to:
IN RE: ZOFRAN® (ONDANSETRON)
                                                   All Actions
PRODUCTS LIABILITY LITIGATION




               PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                  FEBRUARY 24, 2021 STATUS CONFERENCE

 1. Filings Update

 2. Discovery Update

 3. Update on GSK’s Motion for Summary Judgment Based on Plaintiffs’ Failure to Provide
    Admissible Causation Evidence as to Septal Defects and Other Heart Defects (Dkt. 2084).
    Not Ripe for Argument.

 4. Argument on GSK’s Motion for Order to Show Cause (Dkt. 2079 & 2082)

 5. Update on prior case-specific fact sheet motions

        a. Ratliff, No. 1:20-cv-10047, Order to Show Cause (Dkt. 45)

        b. Roland, No. 1:20-cv-10901, Order to Show Cause (Dkt. 31)

        c. Nelson, No. 1:20-cv-11210, Motion for Order to Show Cause (Dkt. 19)
        Case 1:15-md-02657-FDS Document 2090 Filed 02/23/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 2
